UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 15-7906


DANNY DEWAYNE IRICK, a/k/a Danny D. Irick,

                   Petitioner - Appellant,

             v.

A. MANSUKHANI, Warden,

                   Respondent - Appellee,

             and

C. SAMUELS, Director; JEFFERSON B. SESSIONS III, United States Attorney
General,

                   Respondents.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Timothy M. Cain, District Judge. (8:14-cv-00183-TMC)


Submitted: May 8, 2017                                      Decided: May 12, 2017


Before KING and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Danny Dewayne Irick, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Danny Dewayne Irick, a federal prisoner, appeals the district court’s order denying

his Fed. R. Civ. P. 60(b)(6) motion for relief from the district court’s previous order

dismissing his 28 U.S.C. § 2241 (2012) petition. We have reviewed the record and find

no reversible error. Accordingly, although we grant leave to proceed in forma pauperis,

we affirm for the reasons stated by the district court. See Irick v. Mansukhani, No. 8:14-

cv-00183-TMC (D.S.C. Oct. 13, 2015). We deny the motion to remedy default as moot.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             AFFIRMED




                                            3